Title: To Thomas Jefferson from D. L. Morel, 29 September 1806
From: Morel, D. L.
To: Jefferson, Thomas


                        
                            your Excellency.
                            
                            Philadelphia september the 29. 1806.
                        
                        however impeded in some fiew cases, by our political institutions, should be the display of philosophy, there
                            are neverthless many where a true philosopher is gratified by any afforded opportunity of unfolding his love to mankind.
                            this so eminently exhibited love by your excellency is for me an incitment of offering him with the homage of a project to apply oars perhaps, to our vessels of the largest
                            sise, which in many circomstances Would preserve the lives of our fellow creatures. I do not pretend that the project
                            should be so perfect as to admit no alteration: the creation it self was not the Whole cast at once. I do not pretend also
                            that your excellency Would take the tedious perusal of the long explanation of the figures; but submitted to the investigation
                            of men learned in the trade of seafaring, they could, perhaps, find in it some means of bringing it to usefulness; by some
                            alterations; and from the experiment upon some small craft, they could be lead to apply it to some vessels of the largest
                            sise: and Which could be deemed a mere fancy, at the first view, could be turned into an useful discovery.
                        Came in the united states in september 91. I had sent, in the latter end of 90, a copy of this project in the
                            french language to governor Mifflin, by one of his intimates, with prayers to present it to congress. when came at
                            philadelphia, I was surprised that my writing had been missed and Was after several months of reseaches found in a desk
                            with many other papers. some of my acquaintances took the charge of conveying it by one of the representatives, but some
                            days afterwards, I received an answer that the way commonly used was to ask for a patent. so repugnant to my feelings was
                            such a mode, I deemed it a kind of injury to congress to sollicit a privilege securing exclusively to my self a discovery
                            useful to mankind; I believed that to governments alone a discovery of this sorte was convenient, say to them afterwards, if they were judging proper, to bestow to the
                            contriver any tocken of approbation. moreover being neither carpenter nor a seafearing, and my properties runing the risk
                            of being destroyed, by the insurrection of the negroes, I have in vain foretold, as they are completly, such a grant would
                            have been absolutly useless. since that time I kept it concealed: but my love of mankind invigorated by a constant dayly
                            intercourse with J.J. Rousseau the last six months I lived in the principalty of Newhatel in switzerland which had offered
                            a kind of refuge to that amiable persecuted philosopher, being inflouinsed by the meditation of the favour of the answer of
                            your excellency, I believed that never so convenient opportunity could occur, and such is the motive of my offering him
                            With the homage of a project so congenial with his feelings. 
                  I have the honor to be With unbounded respect of your
                            excellency The most humble & obedient servant
                        
                            D. L. morel
                            
                        
                    